        Case 2:19-cv-02002-JAR Document 23 Filed 06/14/19 Page 1 of 12




                        UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS

 JOSH KREHBIEL,

           Plaintiff,

           v.                                      Case No. 19-2002-JAR

 UNION PACIFIC RAILROAD CO.,

           Defendant.


                               SCHEDULING ORDER

      On June 14, 2019, in accordance with Fed. R. Civ. P. 16, the undersigned U.S.

Magistrate Judge, James P. O’Hara, conducted a scheduling conference.      Plaintiff

appeared through counsel, Christopher H. Leach. Defendant appeared through counsel,

John F. Doyle.

      After consultation with the parties, the court enters this scheduling order,

summarized in the table that follows:
Case 2:19-cv-02002-JAR Document 23 Filed 06/14/19 Page 2 of 12




           SUMMARY OF DEADLINES AND SETTINGS

                      Event                         Deadline/Setting
Plaintiff=s settlement proposal                      June 21, 2019
Defendant=s settlement counter-proposal               July 5, 2019
Jointly filed mediation notice, or confidential
                                                     July 15, 2019
settlement reports to magistrate judge
Mediation completed                                 October 11, 2019
                                                     40 days before
                                                      deadline for
Supplementation of initial disclosures
                                                    completion of all
                                                        discovery
All discovery completed                            December 11, 2019
Experts disclosed by plaintiff                     September 12, 2019
Experts disclosed by defendant                      October 11, 2019
Rebuttal experts disclosed                          November 1, 2019
Motions to amend or join additional parties          August 9, 2019
All other potentially dispositive motions (e.g.,
                                                    February 3, 2020
summary judgment)
Motions challenging admissibility of expert
                                                    February 3, 2020
testimony
Proposed pretrial order due                        December 19, 2019
                                                   January 6, 2020 at
Pretrial conference
                                                       10:30 AM
                                                   October 6, 2020 at
Trial
                                                        9:00 AM




                                    2
        Case 2:19-cv-02002-JAR Document 23 Filed 06/14/19 Page 3 of 12




1)     Alternative Dispute Resolution (ADR).

       The court has determined that settlement of this case potentially would be enhanced

by use of early mediation. Toward that end, plaintiff must submit a good-faith settlement

proposal to defendant by June 21, 2019. Defendant must make a good-faith counter-

proposal by July 5, 2019. By July 15, 2019, unless the parties have jointly filed a notice

stating the full name, mailing address, and telephone number of the person whom they have

selected to serve as mediator, along with the firmly scheduled date, time, and place of

mediation, each party must submit a confidential settlement report by e-mail to the

undersigned U.S. Magistrate Judge (but not the presiding U.S. District Judge). These

reports must briefly set forth the parties’ settlement efforts to date, current evaluations of

the case, views concerning future settlement negotiations, the overall prospects for

settlement, and a specific recommendation regarding mediation. If the parties cannot

agree on a mediator and any party wishes the court to consider a particular mediator, then

up to three nominations may be provided in the confidential settlement reports; such

nominations must include a statement of the nominee’s qualifications and billing rates, and

confirmation that the nominee already has pre-cleared all ethical and scheduling conflicts.

These reports must not be filed with the Clerk’s Office. Mediation is ordered. Absent

further order of the court, mediation must be held no later than October 11, 2019. An

ADR report must be filed by defense counsel within 14 days of any scheduled mediation,

using the form located on the court’s website:

                         http://www.ksd.uscourts.gov/adr-report/
                                              3
        Case 2:19-cv-02002-JAR Document 23 Filed 06/14/19 Page 4 of 12




2)     Discovery.

       a)     The parties already have served their initial disclosures as required by Fed.

R. Civ. P. 26(a)(1); as discussed during the scheduling conference, however, plaintiff must

promptly supplement his disclosures to identify his witnesses by name, and also to provide

a computation of his claimed damages. Supplementations of the parties’ disclosures under

Fed. R. Civ. P. 26(e) must be served throughout the case at such times and under such

circumstances as required by that rule. In addition, final supplemental disclosures must

be served in any event 40 days before the deadline for completion of all discovery. The

supplemental disclosures served 40 days before the deadline for completion of all

discovery must identify all witnesses and exhibits that probably or even might be used at

trial. The opposing party and counsel should be placed in a realistic position to make

judgments about whether to take a particular deposition or pursue follow-up “written”

discovery before the time allowed for discovery expires. Should anything be included in

the final disclosures under Fed. R. Civ. P. 26(a)(3) that has not previously appeared in the

initial Rule 26(a)(1) disclosures or a timely Rule 26(e) supplement thereto, the witness or

exhibit probably will be excluded from offering any testimony under Fed. R. Civ. P.

37(c)(1).

       b)     All discovery must be commenced or served in time to be completed by

December 11, 2019. The court respectfully reminds the parties and counsel that they are

entitled to obtain pretrial discovery regarding any nonprivileged matter provided it’s (a)

relevant to a party’s claim or defense, AND (b) proportional to the needs of this case.
                                             4
         Case 2:19-cv-02002-JAR Document 23 Filed 06/14/19 Page 5 of 12




Under Fed. R. Civ. P. 26(b)(1), whether any particular discovery request is proportional is

to be determined by considering, to the extent they apply, the following six factors: (1) the

importance of the issues at stake in the action, (2) the amount in controversy, (3) the parties’

relative access to relevant information, (4) the parties’ resources, (5) the importance of the

discovery in resolving the issues, and (6) whether the burden or expense of the proposed

discovery outweighs its likely benefit.

       c)     If expert testimony is used in this case, disclosures required by Fed. R. Civ.

P. 26(a)(2), including reports from retained experts, must be served by plaintiff by

September 12, 2019, and by defendant by October 11, 2019; disclosures and reports by

any rebuttal experts must be served by November 1, 2019. The parties must serve any

objections to such disclosures (other than objections pursuant to Fed. R. Evid. 702-705,

Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), Kumho Tire Co. v.

Carmichael, 526 U.S. 137 (1999), or similar case law), within 14 days after service of the

disclosures. These objections should be confined to technical objections related to the

sufficiency of the written expert disclosures (e.g., whether all of the information required

by Rule 26(a)(2)(B) has been provided) and need not extend to the admissibility of the

expert=s proposed testimony. If such technical objections are served, counsel must confer

or make a reasonable effort to confer consistent with D. Kan. Rule 37.2 before filing any

motion based on those objections.

       d)     The parties agree that physical or mental examinations pursuant Fed. R. Civ.

P. 35 are not appropriate in this case.
                                               5
           Case 2:19-cv-02002-JAR Document 23 Filed 06/14/19 Page 6 of 12




       e)      Consistent with the parties’ agreements as set forth in their planning

conference report, electronically stored information (ESI) in this case will be handled as

follows:

               The parties agree that all information produced by either party shall
       initially be produced in PDF form, thereby allowing documents produced to
       be indexed and individually marked through “Bates” stamping. In the event
       either party wishes to discovery ESI associated with a paper document, the
       party will notify the other party in writing and identify the specific
       document(s) by Bates number(s). The party requesting the ESI will also
       identify the nature of the ESI it is seeking and the format or medium in which
       it would like the ESI produced. The parties will then confer in good faith
       regarding the availability of the requested ESI and any expenses associated
       with the production of such information. If the requesting party seeks
       discovery of ESI from sources identified as not reasonably accessible, the
       parties will discuss: (1) the burdens and costs of accessing and retrieving
       information; (2) the needs that may establish good cause for requiring
       production of all or part of the information, even if the information sought is
       not reasonably accessible; and (3) conditions on obtaining and producing this
       information, and reach an agreement on the discovery.

       f)      To encourage cooperation, efficiency, and economy in discovery, and also to

limit discovery disputes, the court adopts as its order the following procedures agreed to

by parties and counsel in this case:

              As required by Local Rule 37.2, prior to filing motions regarding
       discovery disputes, counsel will make a reasonable effort to confer with
       opposing counsel concerning the matter in dispute. The parties will seek to
       take depositions by agreement without unilateral notices. The parties agree
       that papers will be served electronically on all counsel. Exhibits will be
       numbered sequentially.

       g)      Neither party may serve more than 25 interrogatories, including all discrete

subparts.

       h)      No more than 10 depositions may be taken by either party. Each deposition
                                             6
            Case 2:19-cv-02002-JAR Document 23 Filed 06/14/19 Page 7 of 12




must be limited to 7 hours. All depositions must be governed by the written guidelines

that are available on the court’s website: http://www.ksd.uscourts.gov/deposition-

guidelines/

       i)       Discovery in this case may be governed by an agreed protective order (ECF

No. 19).

       j)       The parties do consent to electronic service of disclosures and discovery

requests and responses. See Fed. R. Civ. P. 5(b) and D. Kan. Rules 5.4.2 and 26.3.

       k)       The expense and delay often associated with civil litigation can be

dramatically reduced if the parties and counsel conduct discovery in the “just, speedy, and

inexpensive” manner mandated by Fed. R. Civ. P. 1.              Accordingly, the parties are

respectfully reminded that this court plans to strictly enforce the certification requirements

of Fed. R. Civ. P. 26(g). Among other things, Rule 26(g)(1) provides that, by signing a

discovery request, response, or objection, it is certified as (i) consistent with the applicable

rules and warranted by existing law or by a nonfrivolous argument for extending,

modifying, or reversing existing law, or for establishing new law; (ii) not interposed for

any improper purpose, such as to harass, cause unnecessary delay, or needlessly increase

the cost of litigation; and (iii) neither unreasonable nor unduly burdensome or expensive,

considering the needs of the case, prior discovery in the case, the amount in controversy,

and the importance of the issues at stake in the action. If a certification violates these

restrictions without substantial justification, under Rule 26(g)(3), the court must impose an

appropriate sanction on the responsible attorney or party, or both; the sanction may include
                                               7
        Case 2:19-cv-02002-JAR Document 23 Filed 06/14/19 Page 8 of 12




an order to pay the reasonable expenses, including attorney fees, caused by the violation.

Therefore, before the parties and counsel serve any discovery requests, responses, or

objections in this case, lest they incur sanctions later, the court strongly suggests that they

carefully review the excellent discussion of Rule 26(g) found in Mancia v. Mayflower

Textile Servs. Co., 253 F.R.D. 354 (D. Md. 2008).

3)     Motions.

       a)     A motion to dismiss already has been filed (ECF No. 10).

       b)     Any motion for leave to join additional parties or to otherwise amend the

pleadings must be filed by August 9, 2019.

       c)     All other potentially dispositive motions (e.g., motions for summary

judgment), must be filed by February 3, 2020. The court plans to decide dispositive

motions, to the extent they are timely filed and briefed without any extensions,

approximately 60 days before trial.

       d)     Compliance with Fed. R. Civ. P. 56 and D. Kan. Rule 56.1 is mandatory, i.e.,

summary-judgment briefs that fail to comply with these rules may be rejected, resulting in

summary denial of a motion or consideration of a properly supported motion as

uncontested. Further, the court strongly encourages the parties to explore submission of

motions on stipulated facts and agreement resolving legal issues that are not subject to a

good faith dispute. The parties should follow the summary-judgment guidelines available

on the court’s website:

                     http://www.ksd.uscourts.gov/summary-judgment/
                                              8
        Case 2:19-cv-02002-JAR Document 23 Filed 06/14/19 Page 9 of 12




       e)     All motions to exclude testimony of expert witnesses pursuant to Fed. R.

Evid. 702-705, Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993),

Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999), or similar case law, must be filed by

February 3, 2020.

       f)     If issues remain unresolved after the parties have complied with the “meet

and confer” requirements applicable to discovery-related motions under Fed. R. Civ. P.

37(a)(1) and D. Kan. Rule 37.2, the parties and counsel are strongly encouraged to consider

arranging a telephone conference with the undersigned magistrate judge before filing such

a motion. But such a conference is not mandatory.

       g)     Any motion to compel discovery in compliance with D. Kan. Rules 7.1 and

37.2 must be filed and served within 30 days of the default or service of the response,

answer, or objection that is the subject of the motion, unless the time for filing such a

motion is extended for good cause shown.          Otherwise, the objection to the default,

response, answer, or objection is waived. See D. Kan. Rule 37.1(b).

       h)     To avoid the filing of unnecessary motions, the court encourages the parties

to utilize stipulations regarding discovery procedures. However, this does not apply to

extensions of time that interfere with the deadlines to complete all discovery, for the

briefing or hearing of a motion, or for trial. See Fed. R. Civ. P. 29; D. Kan. Rule 6.1(a).

Nor does this apply to modifying the requirements of Fed. R. Civ. P. 26(a)(2) concerning

experts’ reports. See D. Kan. Rule 26.4(c).


                                              9
         Case 2:19-cv-02002-JAR Document 23 Filed 06/14/19 Page 10 of 12




        i)     The arguments and authorities section of briefs or memoranda submitted

must not exceed 30 pages, absent an order of the court.

4)      Pretrial Conference, Trial, and Other Matters.

        a)     The parties agree that principles of comparative fault do not apply to this

case.

        b)     Pursuant to Fed. R. Civ. P. 16(e), a pretrial conference is scheduled for

January 6, 2020 at 10:30 AM, in the U.S. Courthouse, Courtroom 223, Kansas City,

Kansas; this pretrial conference may be conducted by telephone if the judge determines the

proposed pretrial order is in the appropriate format and there are no other problems

requiring counsel to appear in person. Unless otherwise notified, the undersigned U.S.

Magistrate Judge will conduct the conference. No later than December 19, 2019, defense

counsel must submit the parties’ proposed pretrial order (formatted in Word or

WordPerfect)        as     an      attachment      to      an      e-mail      sent     to

ksd_ohara_chambers@ksd.uscourts.gov. The proposed pretrial order must not be filed

with the Clerk’s Office. It must be in the form available on the court’s website:

        http://ksd.uscourts.gov/index.php/forms/?open=CivilForms

The parties must affix their signatures to the proposed pretrial order according to the

procedures governing multiple signatures set forth in paragraphs II(C) of the

Administrative Procedures for Filing, Signing, and Verifying Pleadings and Papers by

Electronic Means in Civil Cases.


                                            10
        Case 2:19-cv-02002-JAR Document 23 Filed 06/14/19 Page 11 of 12




       c)     The parties expect the jury trial of this case to take approximately 5 trial days.

This case will be tried in Kansas City, Kansas. This case is set for trial on the court’s

docket beginning on October 6, 2020 at 9:00 AM. Unless otherwise ordered, this is not

a Aspecial@ or ANo. 1@ trial setting. Therefore, during the month preceding the trial docket

setting, counsel should stay in contact with the trial judge=s courtroom deputy to determine

the day of the docket on which trial of the case actually will begin. The trial setting may

be changed only by order of the judge presiding over the trial. The parties and counsel are

advised that any future request for extension of deadlines that includes a request to extend

the dispositive motion deadline will likely result in a new (i.e., later) trial date.

       d)     The parties are not prepared to consent to trial by a U.S. Magistrate Judge at

this time, or as a backup if the assigned U.S. District Judge determines that his or her

schedule is unable to accommodate the scheduled trial date.

       e)     This court, like the Kansas Supreme Court, has formally adopted the Kansas

Bar Association=s Pillars of Professionalism (2012) as aspirational goals to guide lawyers

in their pursuit of civility, professionalism, and service to the public.          Counsel are

expected to familiarize themselves with the Pillars of Professionalism and conduct

themselves accordingly when litigating cases in this court. The Pillars of Professionalism

are available on this court’s website:

                  http://www.ksd.uscourts.gov/pillars-of-professionalism/

       This scheduling order will not be modified except by leave of court upon a showing

of good cause.
                                               11
Case 2:19-cv-02002-JAR Document 23 Filed 06/14/19 Page 12 of 12




IT IS SO ORDERED.

Dated June 14, 2019, at Kansas City, Kansas.

                                 s/ James P. O’Hara
                                 James P. O’Hara
                                 U.S. Magistrate Judge




                                   12
